Citation Nr: 0600772	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-28 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish legal entitlement to VA death 
pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and a representative


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim to establish legal entitlement to 
VA death pension benefits.  In June 2005, the appellant 
testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.  

2.  A December 2003 Board decision denied an application to 
reopen a claim to establish legal entitlement to VA death 
pension benefits.  

3.  Evidence submitted since then is cumulative or redundant 
or does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The December 2003 Board decision that denied a claim to 
establish legal entitlement to VA death pension benefits is 
final.  38 U.S.CA. § 7104.  

2.  New and material evidence has not been submitted to 
reopen a claim to establish legal entitlement to VA death 
pension benefits.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:  (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

A decision by the Board is final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted. If the claim is reopened, it will be reviewed 
based on all the evidence of record.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The Board denied a claim to establish legal entitlement to VA 
death pension benefits in February 2001.  A December 2003 
Board decision denied an application to reopen a claim to 
establish legal entitlement to VA death pension benefits.  
Those decisions are final.  

The evidence considered at the time of the December 2003 
Board decision included an April 1946 Affidavit of Philippine 
Army Personnel that noted that the appellant's spouse was a 
private in a medical company and that he had service in 
various units and locations from August 1941 to May 1946.  

A May 1946 discharge examination report for the appellant's 
spouse included a notation that a chest X-ray showed                            
tuberculosis.  A May 1946 discharge report from the 
Commonwealth of the Philippines, Philippine Army, noted that 
the appellant's spouse enlisted in August 1941 and that he 
was honorably discharged in May 1946.  

A claim for service connection for tuberculosis received in 
September 1950 and signed by the appellant's spouse indicated 
that he had service in various units and locations from 
August 1941 to May 1946.  He listed his last name as 
"[redacted]", but signed the claim as "[redacted]".  

A November 1950 response received from the National Personnel 
Records Center (NPRC) indicated that the appellant's spouse 
had no recognized guerilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  

A June 1972 certification from the General Headquarters, 
Armed Forces of the Philippines, noted that the appellant's 
spouse had service in various units and locations from August 
1941 to May 1946.  

A May 1989 and an April 1999 report from the Republic of the 
Philippines Department of National Defense, Philippine 
Veterans Affairs Office, stated that according to records 
available in such office, the appellant's spouse was a 
veteran of World War II/Philippine Revolution and that he 
served with a rank of private in a medical company.  

Certifications from Offices of the Mayor of different 
locations and dated in April 1999, and May 1999, 
respectively, noted that there were different spellings as to 
the last name of appellant's spouse.  

A May 1999 certification from the General Headquarters, Armed 
Forces of the Philippines, Office of the Adjutant General, 
also referred to service by the appellant's spouse from 
August 1941 to May 1946.  

An October 1999 Certificate of Death listed the immediate 
cause of death as cardiopulmonary arrest due to cancer of the 
lungs.  

A March 2000 response from the NPRC, as to a request that 
included additional spellings of the last name appellant's 
spouse such as "[redacted]" and "[redacted]", indicated that 
there was no change warranted in the prior negative 
certification.  

The evidence received since the December 2003 Board decision 
includes duplicate copies of records of the April 1946 
Affidavit for Philippine Army Personnel (noted above); a 
November 1972 certification from the General Headquarters, 
Armed Forces of the Philippines, that reported that the 
veteran had service in a medical company; a May 2000 
certificate from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjutant General, that 
referred to service by the appellant's spouse from August 
1941 to May 1946; and statements from the appellant, both 
written and in testimony before the Board.  

The Board notes that the duplicate copies of the April 1946 
Affidavit for Philippine Army Personnel (noted above) as well 
as other additional certifications as to the service of the 
appellant's spouse from the Armed Forces of the Philippines, 
are cumulative and redundant, and thus not new.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  
The evidence at the time of the December 2003 Board decision 
already included the April 1946 Affidavit for Philippine Army 
Personnel as well as multiple other certifications as to 
service of the appellant's spouse from August 1941 to May 
1946.  Additionally, the appellant has not submitted 
documents from a United States service department to verify 
her spouse's alleged service.  See 38 C.F.R. § 3.203 (a).  

The appellant's statements and testimony in this regard are 
also cumulative and redundant.  Such assertions as to the 
particular service of her spouse fail to meet the 
requirements of 38 C.F.R. § 3.203 because the assertions do 
not constitute a document from the United States Service 
Department.  The United States service department's (i.e., 
the NPRC's) communications that failed to verify the alleged 
service are binding on the VA.  38 C.F.R. § 3.203, Duro, 
supra.  The service department has determined that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in service of the United States Armed Forces.  
The appellant has not submitted evidence that shows that her 
spouse had the type of service necessary for her to receive 
VA death benefits.  

The Board finds that the evidence submitted since the 
December 2003 Board decision does not raise a reasonable 
possibility of substantiating the appellant's claim, and thus 
is not material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the December 2003 Board decision.  Thus, 
the claim to establish legal entitlement to VA death pension 
benefits may not be reopened, and the December 2003 Board 
decision remains final.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a decision in April 2004, a 
statement of the case in August 2004, and a supplemental 
statement of the case in November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The application to reopen the claim to establish legal 
entitlement to VA death pension benefits is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


